As filed with the Securities and Exchange Commission on July 12, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-07959) Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) 414-765-6609 Registrant's telephone number, including area code Date of fiscal year end: 2/28/2012 Date of reporting period:05/31/2011 Item 1. Schedule of Investments. Orinda Multi-Manager Hedged Equity Fund Schedule of Investments May 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 25.0% Accommodation and Food Services - 0.1% BJ's Restaurants, Inc. (a) 60 Administrative and Support and Waste Management and Remediation Services - 1.3% American Reprographics Co. (a) Barrett Business Services, Inc. Corrections Corporation of America (a) Portfolio Recovery Associates, Inc. (a) Robert Half International, Inc. Stericycle, Inc. (a) The Brink's Co. Waste Connections, Inc. Arts, Entertainment, and Recreation - 0.1% Global Payments, Inc. 88 Educational Services - 0.3% Capella Education Co. (a) 20 Global Education & Technology Group Ltd. - ADR (a)(b) ITT Educational Services, Inc. (a) 65 Xueda Education Group - ADR (a)(b) Finance and Insurance - 1.6% Affiliated Managers Group, Inc. (a) Duff & Phelps Corp. Fifth Street Finance Corp. FXCM, Inc. Greenlight Capital Re Ltd. (a)(b) Signature Bank (a) UnitedHealth Group, Inc. Verisk Analytics, Inc. (a) 30 Western Union Co. Health Care and Social Assistance - 1.2% Health Management Associates, Inc. (a) IPC The Hospitalist Co. (a) Lincare Holdings, Inc. National Healthcare Corp. 94 Omnicell, Inc. (a) Tenet Healthcare Corp. (a) Information - 1.5% ANSYS, Inc. (a) 95 Brocade Communications Systems, Inc. (a) Check Point Software Technolgies Ltd. (a)(b) 83 Concur Technologies, Inc. (a) Lodgenet Interactive Corp. (a) MSCI, Inc. (a) NVIDIA Corp. (a) RealPage, Inc. (a) Sprint Nextel Corp. (a) Symantec Corp. (a) Manufacturing - 10.9% Accuray, Inc. (a) Albany International Corp. Alnylam Pharmaceuticals, Inc. (a) Analog Devices, Inc. Anheuser Busch Inbev NV - ADR (b) 92 Applied Materials, Inc. AstraZeneca PLC - ADR (b) 87 BioMarin Pharmaceutical, Inc. (a) BP PLC - ADR (b) Bristol-Myers Squibb Co. DDi Corp. DepoMed, Inc. (a) Diodes, Inc. (a) Dril-Quip, Inc. (a) Endo Pharmaceuticals Holdings, Inc. (a) Entegris, Inc. (a) FARO Technologies, Inc. (a) Forest Laboratories, Inc. (a) FormFactor, Inc. (a) Furiex Pharmaceuticals, Inc. (a) General Cable Corp. (a) General Dynamics Corp. 63 Graco, Inc. HEICO Corp. Hittite Microwave Corp. (a) Hurco Companies, Inc. (a) 14 II-VI, Inc. (a) InterDigital, Inc. 68 Intersil Corp. IPG Photonics Corp. (a) 80 Jabil Circuit, Inc. Johnson & Johnson 72 KLA-Tencor Corp. L-3 Communications Holdings, Inc. 60 Lear Corp. Ligand Pharmaceuticals, Inc. (a) LSI Corp. (a) LTX-Credence Corp. (a) Masimo Corp. MEMC Electronic Materials, Inc. (a) Micron Technology, Inc. (a) NACCO Industries, Inc. 47 Nam Tai Electronics, Inc. (b) National Instruments Corp. 30 Novartis AG - ADR (b) 77 Nymox Pharmaceutical Corp. (a)(b) ON Semiconductor Corp. (a) Optimer Pharmaceuticals, Inc. (a) Pain Therapeutics, Inc. Pfizer, Inc. Photronics, Inc. (a) Polycom, Inc. (a) ResMed, Inc. (a) Rigel Pharmaceuticals, Inc. (a) Rogers Corp. (a) Silicon Image, Inc. (a) SMART Modular Technologies (WWH), Inc. (a)(b) Steelcase, Inc. TAL International Group, Inc. Thor Industries, Inc. Titanium Metals Corp. (a) TransDigm Group, Inc. (a) 71 TRW Automotive Holdings Corp. (a) 88 Under Armour, Inc. (a) Valero Energy Corp. VeriFone Systems, Inc. (a) Wayside Technology Group, Inc. Mining, Quarrying, and Oil and Gas Extraction - 0.6% Core Laboratories NV (b) New Gold, Inc. (a)(b) Other Services (except Public Administration) - 0.2% Monro Muffler Brake, Inc. Professional, Scientific, and Technical Services - 3.5% Alliance Data Systems Corp. (a) 58 comScore, Inc. (a) Fair Isaac Corp. Huron Consulting Group, Inc. (a) ICF International, Inc. (a) IHS, Inc. (a) Monster Worldwide, Inc. (a) Moody's Corp. Myrexis, Inc. (a) Ness Technologies, Inc. (a) Nielsen Holdings NV (a)(b) Resources Connection, Inc. Solera Holdings, Inc. Stantec, Inc. (a)(b) 35 Synaptics, Inc. (a) TeleTech Holdings, Inc. (a) Unisys Corp. (a) VCA Antech, Inc. (a) VistaPrint NV (a)(b) Wave Systems Corp. (a) Real Estate and Rental and Leasing - 0.4% Aircastle Ltd. (b) FirstService Corp. (a)(b) Retail Trade - 1.5% Barnes & Noble, Inc. Penske Automotive Group (a) Rue21, Inc. (a) WESCO International, Inc. (a) 78 Transportation and Warehousing - 0.3% Knight Transportation, Inc. Landstar System, Inc. Utilities - 0.1% ITC Holdings Corp. 63 Wholesale Trade - 1.4% Arrow Electronics, Inc. (a) Beacon Roofing Supply, Inc. (a) Brightpoint, Inc. (a) LKQ Corp. (a) PSS World Medical, Inc. (a) TOTAL COMMON STOCKS (Cost $1,073,552) $ 1,117,029 EXCHANGE TRADED FUNDS - 3.1% iShares MSCI ACWI Index Fund iShares Russell Midcap Index Fund iShares S&P MidCap 400 Growth Index Fund Vanguard Dividend Appreciation Index ETF Vanguard Small-Cap ETF Vanguard Small-Cap Growth ETF Vanguard U.S. Total Stock Market Shares Index ETF TOTAL EXCHANGE TRADED FUNDS (Cost $134,359) SHORT-TERM INVESTMENTS - 34.7% Money Market Funds - 34.7% Fidelity Institutional Money Market Portfolio - Institutional Class 0.16% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $1,547,547) Total Investments (Cost $2,755,458) - 62.8% Other Assets in Excess of Liabilities - 37.2% TOTAL NET ASSETS - 100.0% $ 4,462,316 Percentages are stated as a percent of net assets. ADR AmericanDepository Receipt (a) Non-income producing security. (b) Foreign issued security. (c) The rate listed is the fund's 7-day yield as of May 31, 2011. Orinda Multi-Manager Hedged Equity Fund Schedule of Securities Sold Short May 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 83.8% Accelrys, Inc. Acorda Therapeutics, Inc. Aerovironment, Inc. 25 Aixtron SE - ADR (a) Amedisys, Inc. Amyris, Inc. Ancestry.com, Inc. 80 ATP Oil & Gas Corp. 91 Auxilium Pharmaceuticals, Inc. Balchem Corp. 77 BankAtlantic Bancorp 87 67 Beneficial Mutual Bancorp, Inc. BioSpecifics Technologies Corp. Cadiz, Inc. Calavo Growers, Inc. Casella Waste Systems, Inc. Casey's General Stores, Inc. 72 Clean Energy Fuels Corp. Clearwire Corp. Cohen & Steers, Inc. Concur Technologies, Inc. 71 CVB Financial Corp. Cymer, Inc. Danaos Corp. (a) Delcath Systems, Inc. Delta Air Lines, Inc. DexCom, Inc. Diamond Foods, Inc. 47 DigitalGlobe, Inc. 77 First Bancorp GAMCO Investors, Inc. 62 Gaylord Entertainment Co. 89 Gentiva Health Services, Inc. Gildan Activewear, Inc. (a) 78 Gilead Sciences, Inc. Halozyme Therapeutics, Inc. Heartware International, Inc. 36 Heckmann Corp. Houston American Energy Corp. Insulet Corp. Intuitive Surgical, Inc. 7 J & J Snack Foods Corp. 60 Lennox International, Inc. 49 Lifeway Foods, Inc. Lululemon Athletica, Inc. 49 MAKO Surgical Corp. Martin Marietta Materials, Inc. 29 Masimo Corp. 83 McMoRan Exploration Co. Micromet, Inc. Morgans Hotel Group Myers Industries, Inc. Neogen Corp. 70 Northwest Natural Gas Co. 50 NPS Pharmaceuticals, Inc. Onyx Pharmaceuticals, Inc. 75 OpenTable, Inc. 52 Ormat Technologies, Inc. Overstock.com, Inc. PacWest Bancorp Pegasystems, Inc. 79 PetMed Express, Inc. Polo Ralph Lauren Corp. 22 QuinStreet, Inc. ReachLocal, Inc. Renasant Corp. Rentrak Corp. Roma Financial Corp. Safeguard Scientifics, Inc. Salesforce.com, Inc. 76 SCBT Financial Corp. Schiff Nutrition International, Inc. SEI Investments Co. Sequenom, Inc. SIGA Technologies, Inc. Snyders-Lance, Inc. SouFun Holdings Ltd. - ADR (a) Sourcefire, Inc. Spectrum Brands Holdings, Inc. 85 Support.com, Inc. Sysco Corp. 99 T. Rowe Price Group, Inc. 74 TAL Education Group - ADR (a) 96 Tejon Ranch Co. 80 Tesla Motors, Inc. Texas Industries, Inc. 63 Transatlantic Holdings, Inc. 58 Travelzoo, Inc. 51 TriCo Bancshares UIL Holdings Corp. 92 United Natural Foods, Inc. 63 US Auto Parts Network, Inc. Vascular Solutions, Inc. Veeco Instruments, Inc. Volcano Corp. Voyager Oil & Gas, Inc. Wabash National Corp. Whitney Holding Corp. Willbros Group, Inc. Zagg, Inc. Zions Bancorporation 94 TOTAL COMMON STOCKS (Proceeds $423,952) $ 440,358 EXCHANGE TRADED FUNDS - 16.2% iShares FTSE China 25 Index Fund iShares Russell 2000 Growth Index Fund iShares Russell 2000 Index Fund TOTAL EXCHANGE TRADED FUNDS (Proceeds $81,398) $ 84,849 Total Securities Sold Short (Proceeds $505,350) - 100.0% $ 525,207 ADR AmericanDepository Receipt (a) Foreign issued security. Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation $ *Because tax adjustments are calculated annually, the above table does not reflect the tax adjustments.Please refer to the Notes to Financial Statements section in the Fund’s upcoming annual report for federal tax information. Summary of Fair Value Measurements at May 31, 2011 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. The Fund’s investments are valued at market value or, in the absence of a market value, at fair value as determined in good faith by the Advisor and the Trust’s Valuation Committee pursuant to procedures approved by or under the direction of the Board.Pursuant to those procedures, the Board considers, among other things; the last sale price on the securities exchange, if any, on which a security is primarily traded; the mean between the bid and asked prices; price quotations form an approved pricing service, and other factors as necessary to determine a fair value under certain circumstances.The Fund’s securities which are traded on securities exchanges are valued at the last sale price on the exchange on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any reported sales, at the mean between the last available bid and asked price.Securities that are traded on more than one exchange are valued on the exchange determined by the Advisor to be the primary market.Securities primarily traded in the National Association of Securities Dealers Automated Quotation (“NASDAQ”) Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter (“OTC”) securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent trade price.Short-term debt obligations with remaining maturities in excess of 60 days are valued at current market prices, as discussed above.Short-term securities with 60 days or less remaining to maturity are, unless conditions indicate otherwise, amortized to maturity based on their cost to a Fund if acquired within 60 days of maturity or, if already held by the Fund on the 60th day, based on the value determined on the 61st day.All other assets of the Funds are valued in such manner as the Board in good faith deems appropriate to reflect their fair value. A variety of factors may be considered in determining the fair value of securities, which may include consideration of the following: yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor's credit characteristics considered relevant. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of May 31, 2011 (Unaudited): Level 1 Level 2 Level 3 Total Common Stocks Accomodation and Food Services $ 3,074 $ - $ - $ 3,074 Administrative and Support and Waste Management and Remediation Services - - Arts, Entertainment and Recreation - - Educational Services - - Finance & Insurance - - Health Care & Social Assistance - - Information - - Manufacturing - - Mining, Quarrying and Oil and Gas Extraction - - Other Services (except Public Administration) - - Professional, Scientific & Technical Services - - Real Estate and Rental and Leasing - - Retail Trade - - Transportation and Warehousing - - Utilities - - Wholesale Trade - - Total Common Stocks - - Exchange-Traded Funds - - Short-Term Securities - - Total Investments in Securities $ 2,800,717 $- $- $ 2,800,717 Securities Sold Short Common Stocks $ 440,358 $ - $- $ 440,358 Exchange-Traded Funds - - Total Securities Sold Short $ 525,207 $ - $- $ 525,207 Transfers between levels are recognized at the end of the reporting period.There were no transfers of securities between levels during the reporting period. Item 2. Controls and Procedures. (a) The Registrant’s President/Principal Executive Officer and Treasurer/Principal Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Advisors Series Trust By (Signature and Title) /s/Douglas Hess Douglas Hess, President/Principal Executive Officer DateJuly 12, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/Douglas Hess Douglas Hess, President/Principal Executive Officer Date July 12, 2011 By (Signature and Title) /s/Cheryl King Cheryl King, Treasurer/Principal Financial Officer Date July 12, 2011 * Print the name and title of each signing officer under his or her signature.
